Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-10 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including learning processing by allowing a choice model to learn a preference of each selection subject for a feature and an environmental dependence of selection of each selection object in each selection environment using the history data, where the choice model uses a feature value for each selection object, the preference of each selection subject for the feature, and the environmental dependence indicative of ease of selection of each selection object in each of a plurality of selection environments to calculate a selectability with which each of the plurality of selection subjects selects each selection object, wherein the choice model calculates the selectability, with which each selection subject selects each selection object in each selection environment, based on a product of the feature vector of the selection object and the preference vector of the selection subject, and an element corresponding to the selection object in the environment-dependent vector corresponding to the selection environment, wherein each of elements of the preference vector of each selection subject and the environment-dependent vector in each selection environment is represented by a prior distribution; calculating distribution parameters of the prior distribution on each of the elements of the preference vector of each selection subject and the environment-dependent vector in each selection environment by learning; generating distribution parameters of prior distributions of the preference vector of each selection subject and the environment-dependent vector in each selection environment; generating a next sample of the environment-dependent vector in each selection environment based on the prior distribution of the environment-dependent vector in each selection environment; generating a next sample of the preference vector of each selection subject based on the prior distribution of the preference vector of each selection subject; calculating distributions of the environment-dependent vector in each selection environment and the preference vector of each selection subject based on the samples of the environment-dependent vector in each selection environment and the preference vector of each selection subject that occur multiple times; simulating learning results obtained in the learning processing;, as specified in claims 1 and 6.  
The Examiner was persuaded by the arguments filed 7/28/22.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123